OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Pear Tree Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: December 31, 2011 Item 1. Schedule of Investments PEAR TREE COLUMBIA SMALL CAP FUND SCHEDULE OF INVESTMENTS 12/31/2011 (Unaudited) Common Stock - 98.8% Shares Value AIR FREIGHT & LOGISTICS- 0.1% Echo Global Logistics, Inc. (a) XPO Logistics, Inc. (a) BANKS - 5.0% 1st Source Corporation Arlington Asset Investment Corp. California First National Bancorp Citizens & Northern Corporation Citizens Republic Bancorp, Inc. (a) CoBiz Financial, Inc. First Financial Northwest, Inc. (a) F.N.B. Corporation Pinnacle Financial Partners, Inc. (a) Susquehanna Bancshares, Inc. United Bankshares, Inc. BEVERAGES - 0.1% Coffee Holding Co., Inc. (b) National Beverage Corp. CHEMICALS - 0.0% TPC Group, Inc. (a) COMMERCIAL SERVICES & SUPPLIES - 10.4% Acacia Research Corporation - Acacia Technologies (a) Advance America, Cash Advance Centers, Inc. American Public Education, Inc. (a) Brightpoint, Inc. (a) Chefs' Warehouse, Inc. (The) Collectors Universe, Inc. Core-Mark Holding Company, Inc. (a) DXP Enterprises, Inc. (a) Heartland Payment Systems, Inc. Hudson Highland Group, Inc. (a) Insignia Systems, Inc. Insperity, Inc. Intersections, Inc. Kforce, Inc. (a) LML Payment Systems, Inc. (a) Perma-Fix Environmental Services, Inc. (a) SeaCube Container Leasing Ltd. Standard Parking Corporation (a) U.S. Ecology, Inc. Waste Connections, Inc. COMMUNICATIONS EQUIPMENT - 2.4% Allot Communications Ltd. (a) CalAmp Corp. Clearfield, Inc. (a) NICE-Systems Ltd. (a)(c) TeleNav, Inc. (a) CONSTRUCTION & ENGINEERING - 0.2% MasTec, Inc. (a) CONTAINERS & PACKAGING - 0.0% UFP Technologies, Inc. (a) DIVERSIFIED FINANCIALS - 5.4% Asta Funding, Inc. BlackRock Kelso Capital Corporation (a) Cascade Bancorp (a)(b) Diamond Hill Investment Group, Inc. Epoch Holding Corp. EZCORP, Inc., Class A (a) First Cash Financial Services, Inc. (a) Gladstone Investment Corporation Hercules Technology Growth Capital, Inc. Medallion Financial Corp. Medley Capital Corp. (a) Nicholas Financial, Inc. Texas Pacific Land Trust Tower Bancorp, Inc. Walker & Dunlop, Inc. (a) White River Capital, Inc. DIVERSIFIED TELECOMMUNICATION- 0.0% IDT Corp., Class B ELECTRONIC EQUIPMENT & INSTRUMENTS - 4.1% DDi Corp. Espey Manufacturing & Electronics Corp. Finisar Corporation (a) OCZ Technology Group, Inc. (a)(b) OSI Systems, Inc. (a) SL Industries, Inc. (a) TESSCO Technologies, Inc. ENERGY EQUIPMENT & SERVICES - 7.4% Core Laboratories N.V. Dawson Geophysical Company (a) Hornbeck Offshore Services, Inc. (a) FOOD & DRUG RETAILING - 2.0% United Natural Foods, Inc. (a) FOOD PRODUCTS - 2.9% Andersons, Inc. (The) Diamond Foods, Inc. (b) Hain Celestial Group, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES - 6.5% Accuray Incorporated (a) Align Technology, Inc. (a) ATRION Corp. Computer Programs and Systems, Inc. Natus Medical, Inc. (a) SXC Health Solutions Corp. (a) Syneron Medical Ltd. (a) Theragenics Corp. (a) HEALTH CARE PROVIDERS & SERVICES - 3.3% Addus HomeCare Corp. (a) BioScrip, Inc. (a) Catalyst Health Solutions, Inc. (a) Ensign Group, Inc. (The) Henry Schein, Inc. (a) Metropolitan Health Networks, Inc. (a) PAREXEL International Corporation (a) Psychemedics Corp. U.S. Physical Therapy, Inc. HOTELS, RESTAURANTS & LEISURE - 0.7% Caribou Coffee Company, Inc. (a) National CineMedia, Inc. INSURANCE - 0.0% Crawford & Company, Class B INTERNET & CATALOG RETAIL - 0.1% NutriSystem, Inc. Systemax, Inc. (a) INTERNET SOFTWARE & SERVICES - 3.2% EasyLink Services International Corp. (a) Ebix, Inc. ICG Group, Inc. (a) iPass, Inc. LivePerson (a) LogMeIn, Inc. (a) IT CONSULTING & SERVICES - 5.2% Alliance Data Systems Corporation (a) Computer Task Group, Inc. (a) InterNAP Network Services Corporation (a) Wayside Technology Group, Inc. LEISURE EQUIPMENT & PRODUCTS - 0.5% Callaway Golf Company Sturm, Ruger & Co., Inc. MACHINERY - 5.6% Actuant Corporation Argan, Inc. (a) Gardner Denver, Inc. Titan International, Inc. MEDIA - 4.7% Cinemark Holdings, Inc. IMAX Corporation (a) Regal Entertainment Group, Class A (b) TiVo Inc. (a) METALS & MINING - 3.4% Compass Minerals International, Inc. Friedman Industries, Inc. Great Northern Iron Ore Properties (b) Mesabi Trust MULTILINE RETAIL - 0.0% Gordmans Stores, Inc. (a) MULTI-UTILITIES - 0.0% Genie Energy Ltd., Class B OIL & GAS - 1.1% Abraxas Petroleum Corp. (a)(b) Adams Resources & Energy, Inc. Alon USA Energy, Inc. Arabian American Development Company (a) Natural Gas Services Group, Inc. (a) PERSONAL PRODUCTS - 0.0% Medifast, Inc. (a) PHARMACEUTICALS - 2.4% Akorn, Inc. (a) DUSA Pharmaceuticals, Inc. (a) Hi-Tech Pharmacal Co., Inc. (a) Impax Laboratories, Inc. (a) Obagi Medical Products, Inc. (a) Par Pharmaceutical Companies, Inc. (a) PharMerica Corp. (a) REAL ESTATE - 9.6% American Campus Communities, Inc. Dynex Capital, Inc. Entertainment Properties Trust Hersha Hospitality Trust HFF, Inc., Class A (a) ROAD & RAIL - 1.1% Old Dominion Freight Line (a) Pacer International, Inc. (a) TravelCenters of America LLC (a) SEMICONDUCTOR EQUIPMENT & PRODUCTS - 1.8% 8x8, Inc. (a) MIPS Technologies, Inc. (a) Tessera Technologies, Inc. (a) SOFTWARE - 2.3% Majesco Entertainment Company (a)(b) SuccessFactors, Inc. (a) Verint Systems, Inc. (a) SPECIALTY RETAIL - 2.0% PC Connection, Inc. (a) Pier 1 Imports, Inc. (a) Sonic Automotive, Inc., Class A Sotheby's Susser Holdings Corp. (a) TEXTILES & APPAREL - 0.8% Body Central Corp. (a) DGSE Companies, Inc. (a) GUESS?, Inc. Kingold Jewelry, Inc. (a) WIRELESS TELECOMMUNICATION SERVICES - 4.5% SBA Communications Corp., Class A (a) TOTAL COMMON STOCK (Cost $76,486,657) SHORT TERM INVESTMENTS - 2.2% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%,01/03/12, (Dated12/30/11), Collateralized by$1,910,000 par U.S. Treasury Note-3.125% due05/15/2019, Market Value $2,146,363, Repurchase Proceeds $2,100,314 (Cost $2,100,311) $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 101.0% (Cost $78,586,968) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 3.2% Money Market - 3.2% JP Morgan Prime Money Market Fund - Inst. (Cost $3,028,023) TOTAL INVESTMENTS - 104.2% (Cost $81,614,991) OTHER ASSETS & LIABILITIES (NET) - (4.2%) NET ASSETS - 100% $ (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Columbia Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2011 Level 1 Level 2 Level 3 Total Columbia Small Cap Common Stocks $- $- Depository Receipts - - Limited Partnerships - - Real Estate Inv. Trusts - - Short Term Investments - Total $ 96,603,476 $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE COLUMBIA MICRO-CAP FUND SCHEDULE OF INVESTMENTS 12/31/2011 (Unaudited) Common Stock - 93.9% Shares Value AIR FREIGHT & LOGISTICS- 2.2% Echo Global Logistics, Inc. (a) XPO Logistics, Inc. (a) BANKS - 5.8% 1st Source Corporation Arlington Asset Investment Corp. California First National Bancorp Citizens & Northern Corporation Citizens Republic Bancorp, Inc. (a) First Financial Northwest, Inc. (a) BEVERAGES - 1.4% Coffee Holding Co., Inc. National Beverage Corp. CHEMICALS - 0.8% TPC Group, Inc. (a) COMMERCIAL SERVICES & SUPPLIES - 16.4% Advance America, Cash Advance Centers, Inc. American Public Education, Inc. (a) Brightpoint, Inc. (a) Chefs' Warehouse, Inc. (The) Collectors Universe, Inc. Core-Mark Holding Company, Inc. (a) DXP Enterprises, Inc. (a) Heartland Payment Systems, Inc. Hudson Highland Group, Inc. (a) Insignia Systems, Inc. Insperity, Inc. Intersections, Inc. LML Payment Systems, Inc. (a) Perma-Fix Environmental Services, Inc. (a) SeaCube Container Leasing, Ltd. Standard Parking Corporation (a) COMMUNICATIONS EQUIPMENT - 2.7% CalAmp Corp. Clearfield, Inc. (a) TeleNav, Inc. (a) COMPUTERS & PERIFERALS - 0.9% Xyratex Ltd. CONTAINERS & PACKAGING - 0.9% UFP Technologies, Inc. (a) DIVERSIFIED FINANCIALS - 11.4% Asta Funding, Inc. BlackRock Kelso Capital Corporation (a) Cascade Bancorp (a) Diamond Hill Investment Group, Inc. Epoch Holding Corp. Gladstone Investment Corporation Medallion Financial Corp. Nicholas Financial, Inc. Texas Pacific Land Trust Walker & Dunlop, Inc. (a) White River Capital, Inc. DIVERSIFIED TELECOMMUNICATION- 0.7% IDT Corp., Class B ELECTRONIC EQUIPMENT & INSTRUMENTS - 3.9% DDi Corp. Espey Manufacturing & Electronics Corp. SL Industries, Inc. (a) TESSCO Technologies, Inc. HEALTH CARE EQUIPMENT & SUPPLIES - 2.9% ATRION Corp. Computer Programs and Systems, Inc. Theragenics Corp. (a) HEALTH CARE PROVIDERS & SERVICES - 6.3% Addus Homecare Corp. (a) BioScrip, Inc. (a) Ensign Group, Inc. (The) Metropolitan Health Networks, Inc. (a) Psychemedics Corp. U.S. Physical Therapy, Inc. HOTELS, RESTAURANTS & LEISURE - 0.9% Caribou Coffee Company, Inc. (a) INSURANCE - 0.9% Crawford & Company, Class B INTERNET & CATALOG RETAIL - 2.3% NutriSystem, Inc. Systemax, Inc. (a) INTERNET SOFTWARE & SERVICES - 3.1% EasyLink Services International Corp. (a) Ebix, Inc. iPass, Inc. IT CONSULTING & SERVICES - 2.3% Computer Task Group, Inc. (a) Wayside Technology Group, Inc. LEISURE EQUIPMENT & PRODUCTS - 1.0% Sturm, Ruger & Co., Inc. MACHINERY- 1.0% Argan, Inc. (a) METALS & MINING - 3.1% Friedman Industries, Inc. Great Northern Iron Ore Properties Mesabi Trust MULTILINE RETAIL - 0.9% Gordmans Stores, Inc. (a) MULTI-UTILITIES - 0.6% Genie Energy Ltd., Class B OIL & GAS - 3.4% Adams Resources & Energy, Inc. Alon USA Energy, Inc. Arabian American Development Company (a) PERSONAL PRODUCTS - 0.9% Medifast, Inc. (a) PHARMACEUTICALS - 4.9% Akorn, Inc. (a) DUSA Pharmaceuticals, Inc. (a) Hi-Tech Pharmacal Co., Inc. (a) Obagi Medical Products, Inc. (a) PharMerica Corp. (a) REAL ESTATE - 2.0% Dynex Capital, Inc. HFF, Inc., Class A (a) ROAD & RAIL - 2.3% Pacer International, Inc. (a) TravelCenters of America LLC (a) SEMICONDUCTOR EQUIPMENT & PRODUCTS - 0.7% 8x8, Inc. (a) SOFTWARE - 1.0% Majesco Entertainment Company (a) SPECIALTY RETAIL - 3.4% PC Connection, Inc. (a) Sonic Automotive, Inc., Class A Susser Holdings Corp. (a) TEXTILES & APPAREL -2.9% Body Central Corp. (a) DGSE Companies, Inc. (a) Kingold Jewelry, Inc. (a) TOTAL COMMON STOCK (Cost $2,688,953) Exchange Traded Funds - 4.0% iShares Russell Microcap Index (Cost $118,386) SHORT TERM INVESTMENTS - 3.0% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%,01/03/12, (Dated12/30/11), Collateralized by$80,000 par U.S. Treasury Note-3.125% due05/15/2019, Market Value $89,900, Repurchase Proceeds $88,047 (Cost $88,047) $ TOTAL INVESTMENTS - 100.9% (Cost $2,895,386) OTHER ASSETS & LIABILITIES (NET) - (0.9%) NET ASSETS - 100% $ (a) Non-income producing security The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Columbia Micro Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2011 Level 1 Level 2 Level3 Total MicroCap Common Stocks $ - $- Limited Partnerships - - Mutual Funds - - Real Estate Investment Trust - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE QUALITY FUND SCHEDULE OF INVESTMENTS December 31, 2011 Common Stock - 99.3% Shares AEROSPACE & DEFENSE - 0.0% United Technologies Corporation $ BEVERAGES - 5.2% Anheuser-Busch InBev SA (b)(c) Brown Forman, Inc. (b) Coca-Cola Company (The) Hansen Natural Corporation (a)(b) COMMUNICAITONS EQUIPMENT - 1.7% QUALCOMM Incorporated (b) COMPUTERS & PERIPHERALS - 5.7% Apple, Inc. (a)(b) Hewlett-Packard Company International Business Machines FOOD PRODUCTS - 3.2% Campbell Soup Company (b) 92 H. J. Heinz Company (b) 48 Kellogg Company (b) Nestle, S.A. (b)(c) Unilever NA (c) FOOD STAPLES & DRUG RETAILING - 7.2% General Mills, Inc. (b) PepsiCo, Inc. SYSCO Corporation (b) Wal-Mart Stores, Inc. (b) Walgreen Co. (b) HEALTH CARE EQUIPMENT & SERVICES - 4.1% Express Scripts, Inc. (a)(b) Intuitive Surgical, Inc. (a)(b) 17 Medtronic, Inc. (b) UnitedHealth Group, Inc. Zimmer Holdings, Inc. (a)(b) HEALTH CARE PROVIDERS & SERVICES - 0.7% Cerner Corporation (a)(b) Henry Schein, Inc. (a)(b) Laboratory Corporation of America Holdings (a)(b) Lincare Holdings, Inc. (b) Quest Diagnostics Incorporated (b) WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE - 1.0% McDonald's Corporation HOUSEHOLD PRODUCTS - 4.5% Church & Dwight Co., Inc. (b) Clorox Company (The) (b) Colgate-Palmolive Company Kimberly-Clark Corporation (b) Procter & Gamble Company INDUSTRIAL CONGLOMERATES - 0.6% 3M Company MULTILINE RETAIL - 0.7% Target Corporation OIL & GAS - 12.3% BP plc (c) Chevron Corporation (b) Exxon Mobil Corporation Royal Dutch Shell plc (c) TOTAL S.A. (b)(c) PHARMACEUTICALS & BIOTECHNOLOGY - 20.9% Abbott Laboratories Amgen, Inc. (a)(b) AstraZeneca PLC (c) Bristol-Myers Squibb Company Eli Lilly and Company Gilead Sciences, Inc. (a)(b) GlaxoSmithKline plc (c) Johnson & Johnson Medco Health Solutions, Inc. (a) Merck & Co., Inc. Novartis AG (c) Pfizer, Inc. Roche Holding Ltd (c) Sanofi-Aventis (c) Takeda Pharmaceutical Company Limited (a)(c) SOFTWARE & SERVICES - 21.5% Cisco Systems, Inc. eBay, Inc. (a) Google, Inc. (a)(b) MasterCard Incorporated (b) Microsoft Corporation Oracle Corporation (a) Visa, Inc. Yahoo! Inc. (a) TEXTILES & APPAREL - 1.2% Nike, Inc. TOBACCO - 8.8% Altria Group, Inc. (b) British American Tobacco p.l.c. (b)(c) Lorillard, Inc. (b) Philip Morris International, Inc. Reynolds American, Inc. WIRELESS TELECOMMUNICATIONS - 0.0% NTT DOCOMO, Inc. (b)(c) TOTAL COMMON STOCK (Cost $85,982,927) Short Term Investments - 0.6% Par Value Money Market - 0.6% State Street Bank & Trust Co., Repurchase Agreement $ .01%,1/03/12, (Dated 12/30/11), Collateralized by490,000 par U.S. Treasury Note- 3.125% due05/15/2019, Market Value $550,638, Repurchase Proceeds $539,781 (Cost $539,780) TOTAL SHORT TERM INVESTMENTS - 0.6% INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 24.7% Par Value Registered Money Market - 24.7% State Street Navigator Securities Lending Prime Portfolio (Cost $22,236,768) TOTAL INVESTMENTS124.6% $ (Cost $108,759,475) OTHER ASSETS & LIABILITIES (NET) - (24.6%) NET ASSETS - 100% $ (a) Non-Income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts The percentage of each investment category is calculated as a percentage of net assets. Pear Tree Quality Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2011 Level 1 Level 2 Level 3 Total Quality Common Stocks $- $- Depository Receipts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE PANAGOR DYNAMIC EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS 12/31/2011Unaudited Common Stock - 90.7% Shares Value BRAZIL - 7.5% Banco do Brasil SA Companhia de Bebidas das Americas (c) Companhia de Saneamento Basico (c) Cosan SA Industria e Comercio EZ TEC Empreendimentos e Participacoes SA Gerdau SA (c) Obrascon Huarte Lain Brasil SA Petroleo Brasileiro SA Petroleo Brasileiro SA (c) Sao Martinho SA Sul America SA Tele Norte Leste Participacoes SA (c) Vale SA CHILE - 1.7% Banco Santander Chile (c) Compania Cervecerias Unidas SA (c) Enersis SA (c) Lan Airlines SA (b)(c) CHINA - 18.4% Bank of China Ltd., Class H Central China Real Estate Ltd. China Communications Construction Co., Ltd., Class H (a) China Communications Services Corporation Limited, Class H China Construction Bank Corporation China Mobile Limited China Petroleum & Chemical Corporation China Pharmaceutical Group Limited China Shenhua Energy Co., Ltd. China Unicom (Hong Kong) Ltd. (b) China Yuchai International Ltd. CNOOC Limited COSCO International Holdings Ltd. Dongfeng Motor Group Company Limited Giant Interactive Group, Inc. (b)(c) GOME Electrical Appliances Holding Limited Great Wall Motor Co., Ltd. (b) Haitian International Holdings Ltd. Harbin Power Equipment Company Limited, Class H Industrial & Commercial Bank of China Ltd. Kowloon Development Co., Ltd. Lenovo Group Limited Lianhua Supermarket Holdings Co., Ltd. Orient Overseas (International) Limited PetroChina Company Limited Renhe Commercial Holdings (b) Shenzhen International Holdings Limited Skyworth Digital Holdings Limited SmarTone Telecommunications Holdings Limited Soho China Limited TCL Communication Technology Holdings Limited Yuexiu Real Estate Investment Trust Zhejiang Expressway Co., Ltd. CZECH REPUBLIC - 0.3% Komercni Banka AS HUNGARY - 0.2% Egis Gyogyszergyar Nyrt. Richter Gedeon Nyrt. INDIA - 5.0% ABG Shipyard Limited Allahabad Bank Andhra Bank Bajaj Holdings & Investment Limited Balrampur Chini Mills Bank of Baroda Chambal Fertilizers & Chemicals Ltd. Coromandel International Ltd. Gitanjali Gems Limited Grasim Industries Limited Gujarat Mineral Development Corporation Ltd. Gujarat State Fertilisers & Chemicals Limited Indiabulls Financial Services Limited Indian Bank Infosys Limited McLeod Russel India Limited Oil and Natural Gas Corp. Limited Oil India Limited Patni Computer Systems South Indian Bank Limited Syndicate Bank Tata Chemicals Ltd. TVS Motor Company Ltd. UCO Bank United Phosphorus, Inc. INDONESIA - 2.8% PT Aneka Tambang Tbk PT Astra Agro Lestari Tbk PT Astra International Tbk PT Bank Bukopin Tbk PT Charoen Pokphand Indonesia Tbk PT Indo Tambangraya Megah Tbk PT Indofood Sukses Makmur Tbk PT International Nickel Indonesia Tbk PT Japfa Comfeed Indonesia Tbk PT Kalbe Farma Tbk PT PP London Sumatra Indonesia Tbk PT Sampoerna Agro Tbk MALAYSIA - 4.7% Affin Holdings Berhad British American Tobacco (Malaysia) Berhad DRB-HICOM Berhad Genting Malaysia Berhad Hong Leong Bank Berhad KLCC Property Holdings Berhad Kuala Lumpur Kepong Berhad Kulim (Malaysia ) Berhad Lafarge Malayan Cement Berhad Malayan Banking Berhad Malaysia Building Society Berhad Multi-Purpose Holdings Berhad Parkson Holdings Berhad RHB Capital Berhad SapuraCrest Petroleum Berhad Telekom Malaysia Berhad UMW Holdings MEXICO - 4.2% Alfa S.A.B., Series A America Movil S.A.B. de C.V., Series L Fomento Economico Mexicano S.A.B. (c) GRUMA, S.A.B. de C.V., Series B (a) Grupo Mexico S.A.B. de C.V., Series B Organizacion Soriana S.A.B. de C.V., Series B PERU - 0.4% Banco Continental S.A. Intergroup Financial Services Corp. Sociedad Minera Cerro Verde S.A.A. PHILIPPINES - 0.2% Globe Telecom, Inc. Universal Robina Corporation POLAND - 1.6% KGHM Polska Miedz SA Polski Koncern Naftowy ORLEN SA (a) Polskie Gornictwo Naftowe i Gazownictwo SA RUSSIA - 5.0% Gazprom (c) LUKoil (c) Norilsk Nickel Mining and Metallurgical Co. (c) Sberbank of Russia (a)(c) Severstal (d) SINGAPORE - 1.0% ComfortDelGro Corp. Ltd. Sembcorp Marine Ltd. Singapore Airlines Limited Yangzijiang Shipbuilding Holdings Limited SOUTH AFRICA - 6.9% Adcock Ingram Holdings Ltd. AVI Limited Barloworld Limited Emira Property Fund Exxaro Resources Ltd. FirstRand Limited Fountainhead Property Trust Management Ltd. Gold Fields Ltd. (c) Imperial Holdings Limited Investec Limited Kumba Iron Ore Limited Liberty Holdings Limited Life Healthcare Group Holdings Ltd. Mondi Limited MTN Group Limited Reunert Limited RMB Holdings Ltd. Sanlam Limited Santam Limited Sasol Ltd. SOUTH KOREA - 15.2% BS Financial Group, Inc. (a) CJ CheilJedang Corp. Daelim Industrial Co., Ltd. Daesang Corporation Daishin Securities Company Daou Technology, Inc. Daum Communications Corp. Dongkuk Steel Mill Company, Ltd. GS Home Shopping, Inc. Halla Climate Control Corp. Hana Financial Group, Inc. Hyundai Department Store Co., Ltd. Hyundai Motor Company Kia Motors Corporation Kolon Industries, Inc. Korea Exchange Bank KP Chemical Corp. KT&G Corporation NEOWIZ Games Corporation (a) Nong Shim Co., Ltd. Samsung Electronics Co., Ltd. Samsung Heavy Industries Co., Ltd. SeAH Besteel Corporation Shinhan Financial Group Co., Ltd. SK Holdings Co., Ltd. SK Innovation Co., Ltd. SK Telecom Co., Ltd. (c) TAIWAN - 12.5% Advantech Co., Ltd. ASUSTeK Computer, Inc. Chicony Electronics Co., Ltd. Chunghwa Telecom Co., Ltd. Compal Electronics, Inc. E Ink Holdings Inc. Eternal Chemical Co., Ltd. Farglory Land Development Co., Ltd. Formosa Chemicals & Fiber Corporation Fubon Financial Holding Co., Ltd. Highwealth Construction Corp. Hon Hai Precision Industry Co., Ltd. HTC Corporation Inventec Corporation King Yuan Electronics Co., Ltd. Lite-On Technology Corp. Pegatron Corporation Phison Electronics Corp. Pou Chen Corporation Powertech Technology, Inc. President Chain Store Corp. Radiant Opto-Electronics Corporation SoftWorld International Corp. Taiwan Semiconductor Manufacturing Co., Ltd. TECO Electric & Machinery Co., Ltd. Tripod Technology Corporation U-Ming Marine Transport Corporation Uni-President Enterprises Corporation United Microelectronics Corporation Yageo Corporation THAILAND - 1.0% Bangkok Bank PCL(e) Krung Thai Bank PCL PTT Global Chemical PCL (a) Siam Makro PCL TURKEY - 2.1% Arcelik AS Eis Eczacibasi Ilac Ve Sinai Ford Otomotiv Sanayi AS Tekfen Holding AS Tofas Turk Otomobil Fabrikasi AS Tupras - Turkiye Petrol Rafinerileri AS Turkiye Sise ve Cam Fabrikalari AS Ulker Biskuvi Sanayi AS TOTAL COMMON STOCK (Cost $133,204,525) Preferred Stock - 5.8% BRAZIL - 5.8% Banco Bradesco SA Banco do Estado do Rio Grande do SulSA Eletropaulo Metropolitana SA Itau Unibanco Holding SA Klabin SA Metalurgica Gerdau SA Randon Participacoes SA Suzano Papel e Celulose SA Vale SA, Class A TOTAL PREFERRED STOCK (Cost $9,031,217) Exchange Traded Funds - 2.2% United States - 2.2% Vanguard MSCI Emerging Markets ETF (Cost $3,048,928) SHORT TERM INVESTMENTS - 0.7% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%,01/03/12, (Dated12/30/11), Collateralized by$820,000 par U.S. Treasury Note-3.125% due05/15/2019, Market Value $921,475, Repurchase Proceeds $902,558 (Cost $902,557) $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $146,187,227) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 2.3% Par Value Value Money Market - 2.3% JP Morgan Prime Money Market Fund - Inst. (Cost $3,247,456) $ TOTAL INVESTMENTS - 101.7% (Cost $149,434,683) OTHER ASSETS & LIABILITIES (Net) - (1.7%) NET ASSETS - 100% $ (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts (d) GDR - Global Depositary Receipts (e) NVDR - Non-Voting Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 20.0% Energy 14.5% Information Technology 13.2% Materials 12.3% Consumer Staples 9.9% Consumer Discretionary 9.8% Industrials 7.1% Telecommunication Services 7.0% Utilities 1.5% Health Care 1.2% Exchange Traded Funds 2.2% Cash and Other Assets (Net) 1.3% Total 100.0% Pear Tree PanAgora Dynamic Emerging Markets Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2011 Level 1 Level 2 Level 3 Total Emerging Markets Common Stocks $- Common Stock Units - - Depository Receipts - - Mutual Funds - - Preferred Stock - - Real Estate Inv. Trusts - - Short Term Investments - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE FUND SCHEDULE OF INVESTMENTS December 31, 2011 Common Stock - 85.3% Shares Value AUSTRALIA - 1.9% BHP Billiton Ltd. $ BELGIUM - 2.3% KBC Groep N.V. Solvay S.A. CANADA- 2.0% Methanex Corporation CHINA- 0.9% Guangdong Investment Limited FINLAND - 5.6% Kone OYJ, Class B Konecranes OYJ YIT OYJ FRANCE - 4.9% Christian Dior S.A. Imerys S.A. Maurel et Prom Transgene S.A. (a) GERMANY - 12.1% BASF SE Deutsche Telekom AG Hannover Rueckvers Muenchener Rueckvers AG Symrise AG Wincor Nixdorf AG INDIA- 3.1% Infosys Technologies Ltd. (b) State Bank of India (c) IRELAND - 5.3% CRH plc Greencore Group plc Smurfit Kappa Group plc (a) ISRAEL - 2.0% Teva Pharmaceuticals SP(b) ITALY - 1.1% Trevi Finanziaria SpA JAPAN - 13.3% Asahi Group Holdings Ltd. Iino Kaiun Kaisha Ltd. KDDI Corporation Meiji Holdings Co., Ltd. Nichirei Corporation Showa Denko K.K. NIGERIA - 0.3% Maurel et Prom Nigeria (a) NORWAY - 2.2% DnB NOR ASA SOUTH AFRICA - 3.7% Metorex Ltd. (a) Sasol Ltd. SOUTH KOREA - 3.8% Samsung Electronics Company Ltd. SWEDEN - 7.0% Duni AB Investor AB, Class B Svenska Handelsbanken AB, Class A SWITZERLAND - 2.2% Novartis AG THAILAND - 1.5% Thai Oil PCL UNITED KINGDOM - 10.1% Barratt Developments plc (a) BBA Aviation plc Bellway plc Lloyds TSB Group plc (a) Persimmon plc Taylor Wimpey plc (a) TOTAL COMMON STOCK (Cost $400,710,202) Short Term Investments - 15.3% Par Value Value Commercial Paper - 10.2% Chevron Corp, 0.02%, due 1/09/2012 $ (Cost $19,500,000) Toyota Credit DE PR Corp., 0.01%, due 1/03/2012 $ (Cost $20,000,000) Total Commercial Paper Money Market - 5.1% State Street Global Advisors FDS $ (Cost $19,955,813) TOTAL SHORT TERM INVESTMENTS - 15.3% TOTAL INVESTMENTS - 100.6% (Cost $460,166,015) OTHER ASSETS & LIABILITIES (NET) - (0.6%) NET ASSETS - 100% $ (a) Non-income producing security (b) ADR - American Depository Receipts (c) GDR - Global Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Materials 18.4% Consumer Discretionary 13.5% Financials 13.2% Consumer Staples 9.4% Industrials 8.3% Information Technology 7.1% Energy 5.7% Health Care 4.7% Telecommunication Services 4.1% Utilities 0.9% Other Assets & Liabilities 14.7% Pear Tree Polaris Foreign Value Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2011 Level 1 Level 2 Level 3 Total Polaris Foreign Value Common Stocks $ 5,885,044 $- Depository Receipts - - Short Term Investments - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE SMALL CAP FUND SCHEDULE OF INVESTMENTS December 31, 2011 Common Stock - 86.3% Shares Value AUSTRALIA - 2.5% Austal Limited $ Industrea Limited BELGIUM - 2.5% Agfa-Gevaert Group (a) Kinepolis Group BRAZIL - 3.0% Equatorial Energia SA Redentor Energia SA CANADA - 1.6% Astral Media, Inc. CHINA - 9.2% China Fishery Group Limited China Hongxing Sports Limited (a) Samson Holding Ltd. Sichuan Expressway Company Limited Texwinca Holdings Limited VST Holdings Ltd. (a) VTech Holdings Limited Xinhua Winshare Publishing and Media Co., Ltd. FRANCE - 1.4% Bonduelle SA INDIA - 2.8% KRBL Ltd. LIC Housing Finance Ltd. Manappuram General Finance and Leasing Ltd. NIIT Technologies Ltd. South Indian Bank Ltd. Usha Martin Group Ltd. IRELAND - 6.4% Glanbia plc Greencore Group plc IFG Group plc United Drug plc ITALY - 2.6% De'Longhi SpA Trevi Finanziaria SpA JAPAN - 8.4% Accordia Golf Co., Ltd. Chugoku Marine Paints Ltd. DaiichiKosho Co., Ltd. Iino Kaiun Kaisha Ltd. Nichirei Corporation NETHERLANDS - 1.6% Dockwise Ltd. (a) NORWAY - 3.7% ABG Sundal Collier Holding ASA SpareBank 1SMN SpareBank Nord-Norge PHILIPPINES - 2.7% Manila Water Company, Inc. SINGAPORE - 4.0% Breadtalk Group Ltd. M1 Ltd. SOUTH AFRICA - 4.3% Clicks Group Limited Metorex Limited (a) SWEDEN - 4.9% Duni AB Loomis AB Nolato AB SWITZERLAND - 2.7% Bobst Group SA (a) Vetropack Holding AG THAILAND - 3.4% Hana Microelectronics PCL Thai Union Frozen Products PCL UNITED KINGDOM - 18.6% Alternative Networks plc BBA Aviation plc Character Group plc Clarkson plc CSR plc Galliford Try plc Halfords Group plc Healthcare Locums plc Keller Group plc The Restaurant Group plc Vitec Group plc Wetherspoon (J.D.) plc TOTAL COMMON STOCK (Cost $70,741,968) Preferred Stock - 1.7% GERMANY - 1.7% Dräegerwerk AG (Cost $621,858) Warrants - 4.5% India - 4.5% KRBL Limited Derivative(a) LIC Housing Finance Derivative NIIT Technologies Derivative (a) South Indian Bank Derivative (a) Usha Martin Group Derivative (a) (Cost $2,692,091) Short Term Investments - 5.6% Par Value Value Money Market - 5.6% State Street Global Advisors FDS $ (Cost $4,425,440) TOTAL SHORT TERM INVESTMENTS - 5.6% TOTAL INVESTMENTS - 98.1% (Cost $78,481,357) OTHER ASSETS & LIABILITIES (NET) - 1.9% NET ASSETS - 100% $ (a) Non-income producing security The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary 24.3% Industrials 15.3% Consumer Staples 12.4% Financials 9.3% Information Technology 7.5% Telecommunication Services 6.4% Materials 6.1% Utilities 5.7% Health Care 3.9% Energy 1.6% Cash and Other Assets 7.5% Pear Tree Polaris Foreign Value Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at December 31, 2011 Level 1 Level 2 Level 3 Total Foreign Value Small Cap Common Stocks Preferred Stock - - Warrants - - Short Term Investments - - Total Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures (a)The registrant’s principal executive officer and principal financial officer have concluded, based upon their evaluation of the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) of the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of the report that the registrant’s disclosure controls and procedures are reasonable designed to ensure that information required to be disclosed by the registrant’s Form N-Q is recorded, processed, summarized and reported with the required time periods and that information required to be disclosed by the registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a- 3(d) of the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Pear Tree Funds By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee Date:February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee (Principal Executive Officer) Date: February 28, 2012 By:/s/ Leon Okurowski Leon Okurowski Treasurer (Principal Financial Officer) Date: February 28, 2012
